DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claim 1 is allowed. Therefore dependent claims 3-7 are allowed, as they are dependent upon an allowed claim.
Claim 1 contains allowable subject matter. Therefore dependent claims 3-7 contain allowable subject matter, as they depend from claim 1, and contain all subject matter disclosed in the claim from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a vehicle exterior mounted display system, comprising: a control unit configured to receive geolocation and time data from a global navigation satellite system as well as receive and process a signal that includes a plurality of video streams from a direct-broadcast satellite, wherein each of the plurality of video streams include at least one broadcast identifier which indicates at least one of a desired location and a time for the video stream to be broadcast; a mounted display defined by a plurality of discrete electronic visual displays and attached to an exterior a moving object, with a first multi panel display among the plurality of discrete electronic visual displays attached to a surface of a first part on the moving object and a second multi panel display among the plurality of discrete electronic visual displays attached to a surface of a second part on the moving object that is movable relative the first part on the moving vehicle; wherein the first multi panel display and the second multi panel display are each attached to the moving vehicle through a mechanical attachment to a separate rigid display mount that is mechanically attached to said moving object and are positioned relative to one another such that an edge of the first multi panel display is can be positioned adjacent to an edge of the second multi panel display by positioning at least one of the first part and the second part; wherein said mounted display 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426